Citation Nr: 1212014	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-20 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February 1970 to March 1976.  

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a June 2008 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.  Before the matter was certified to the Board, in a November 2008 rating decision, the RO granted service connection for right ear hearing loss and assigned an initial zero percent disability rating, effective December 6, 2007.  

In June 2011, the appellant testified at a Board hearing at the RO.  In a November 2011 decision, the Board granted service connection for left ear hearing loss and tinnitus.  The issue of entitlement to an initial compensable rating for right ear hearing loss was remanded to the RO.  

While the matter was in remand status, in a November 2011 rating decision, the RO effectuated the Board's November 2011 decision.  The RO assigned an initial zero percent rating for bilateral hearing loss, effective December 6, 2007.  The RO also assigned an initial 10 percent rating for tinnitus, effective December 6, 2007.  The appellant continued his appeal with respect to the issue of entitlement to an initial compensable rating for bilateral hearing loss.  The record currently before the Board, however, contains no indication that the appellant has initiated an appeal with respect to the initial rating or effective date assigned by the RO for his service-connected tinnitus.  Thus, those issues are not currently in appellate status.  

As set forth in more detail below, a remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 



REMAND

In a February 2012 letter, the appellant indicated that in December 2011, he had been fitted with bilateral hearing aids at the VA Medical Center (VAMC) in Dallas, Texas.  The record on appeal contains no indication that records from the Dallas VAMC have, as yet, been obtained or considered in connection with the appellant's claim.  Under these circumstances, additional action is necessary in order to ensure that VA has fulfilled its duty to assist.  38 C.F.R. § 3.159(c)(2) (2011) (providing that VA is required to make as many requests as are necessary to obtain relevant records from a Federal department or agency, including a VA medical facility).  

Additionally, the record indicates that the appellant was last examined for VA compensation purposes in March 2010.  In view of the appellant's February 2012 letter indicating that he has recently been fitted with bilateral hearing aids, the Board finds that an additional VA medical examination is necessary to ensure that his service-connected bilateral hearing loss is appropriately evaluated.  38 C.F.R. § 3.159(c)(4) (2011); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that when a claimant alleges that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).  Furthermore, the examination report obtained must include a comment on the functional effects caused by the appellant's service-connected bilateral hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  

Accordingly, the case is REMANDED for the following actions:  

1.  The RO should contact the Dallas VAMC and obtain copies of clinical records pertaining to treatment of the appellant's hearing loss for the period from December 2007 to the present.

2.  The appellant should be scheduled for a VA medical examination to determine the current severity of his service-connected bilateral hearing loss.  The claims folder must be provided to the examiner for review in connection with the examination.  In addition to providing audiometric findings, the examiner must fully describe the effect of the appellant's hearing loss disability on his occupational functioning and his daily activities.  Any opinion offered must be supported by a clear rationale.

3.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


